            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 1 of 12



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   dw@wl-llp.com
     Theresa M. Santos
 3   Nevada State Bar No. 9448
     tsantos@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Suite 265
     Las Vegas, NV 89123
 6   Office: (702) 901-7553; Fax: (702) 974-1297
 7   Attorneys for Plaintiff, Richard Strom

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   RICHARD STROM,                                        Case No.: 2:20-cv-00452
12                         Plaintiff,
13                                                             COMPLAINT FOR DAMAGES
            vs.
14
     G4S Secure Solutions (USA) Inc., a foreign                (DEMAND FOR JURY TRIAL)
15   corporation; and DOES 1-50, inclusive,
16
                          Defendants.
17
18          COMES NOW, Plaintiff, Richard Strom (herein “PLAINTIFF”) and files this civil action
19   against Defendants and each of them, for violations of The American with Disabilities Act, 42
20   U.S.C. §12112 et seq., as well as violations under Nevada Revised Statutes §613.330 et seq.; and
21   related claims under Nevada law, seeking damages, and alleges as follows:
22                                       JURISDICTION AND VENUE
23          1.      This Court has jurisdiction and venue over this action pursuant to The Americans
24   with Disabilities Act, 42 U.S.C. §12112 et seq., which confers original jurisdiction on federal
25   district courts in suits to address the deprivation of rights, privileges and immunities secured by
26   the United States Constitution and federal law.
27          2.      Jurisdiction of this Court is also appropriate under any related claims under Nevada
28   law.



                                        COMPLAINT FOR DAMAGES
                                                       1
               Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 2 of 12




 1             3.      Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
 2   over the State law claims which are so related to the federal claims in this action that they form
 3   part of the same case or controversy under Article III of the United States Constitution.
 4             4.      Plaintiff has exhausted his administrative remedies.
 5             5.      All conditions precedent to jurisdiction under section 29 U.S.C. §621 et seq. have
 6   occurred or been complied with:
 7                  a. A charge of employment discrimination was filed with the Equal Employment
 8   Opportunity Commission ("EEOC") within 180 days of the commission of the unlawful
 9   employment practice alleged herein and / or within 300 days of PLAINTIFF instituting
10   proceedings with a State or local agency with authority to grant or seek relief from such unlawful
11   employment practices alleged herein;
12                  b. A Notice of Right to Sue in Federal Court was received from the EEOC, dated
13   December 10, 2019. (A true and correct copy of said letter is attached and incorporated herein as
14   Exhibit “1”.)
15             6.      This complaint is filed within 90 days of receipt of the EEOC's Notification of Right
16   to Sue.
17             7.      Venue is proper in the District of Nevada because the unlawful employment
18   practices alleged herein were committed in whole or in part in the District of Nevada pursuant to
19   28 U.S.C. § 1391(b).
20                                                  PARTIES
21                                                PLAINTIFF
22             8.      PLAINTIFF, RICHARD STROM, was a qualified/eligible “employee” of
23   Defendant, G4S Secure Solutions (USA) Inc., within the meaning of The American with
24   Disabilities Act, 42 U.S.C. §12112 et seq., and Nevada Revised Statutes §§ 608.010 and 613.010
25   et seq.; and related claims under Nevada law.
26   //
27   //
28   //



                                          COMPLAINT FOR DAMAGES
                                                         2
             Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 3 of 12




 1                                            DEFENDANTS
 2           9.     Defendant, G4S SECURE SOLUTIONS (USA) INC., (hereinafter “G4S” or
 3   “DEFENDANT”) is a foreign corporation qualified to do business in Nevada.        DEFENDANT
 4   employs 50 or more employees and is an "employer" within the meaning of The American with
 5   Disabilities Act, 42 U.S.C. §12112 et seq. and Nevada Revised Statutes §§ 608.010 and 613.010
 6   et seq.; and related claims under Nevada law. Defendant has offices located at 6280 S. Valley
 7   View Blvd., #314, Las Vegas, Nevada 89118.
 8           10.    The true names and capacities, whether individual, corporate, associate, or
 9   otherwise, of DOES 1 through 50, inclusive are unknown to Plaintiff at this time, who therefore
10   sues said Defendants by such fictitious names. PLAINTIFF is informed and believes and thereon
11   alleges that each of the fictitiously named DEFENDANTS are in some way responsible for, or
12   participated in, or contributed to, the matters and things complained of herein, and is legally
13   responsible in some manner. PLAINTIFF will seek leave to amend this Complaint when the true
14   names, capacities, participation and responsibilities have been ascertained.
15           11.    Plaintiff is informed and believes, and thereon alleges, that at all times herein
16   mentioned, the Defendant named in this action, as well as the fictitiously named defendants, and
17   each of them, were agents and employees of the remaining defendants, and in so doing the things
18   hereinafter complained of, were acting within the course and scope of such agency and/or
19   employment and with the knowledge and consent of the remaining defendants.
20                                      STATEMENT OF FACTS
21           12.    PLAINTIFF is a 61-year-old veteran with a date of birth of September 11, 1958.
22   PLAINTIFF is a former employee of DEFENDANT, where he worked as a roving security patrol.
23   At the time of his employment, PLAINTIFF was paid $12.45 per hour. He was employed by
24   DEFENDANT G4S SECURITY SOLUTIONS (USA) from approximately May 2014 to May 4,
25   2019.
26           13.    PLAINTIFF is a veteran of the U.S. Navy. PLAINTIFF was deployed to the
27   Middle East during the First Gulf War. PLAINTIFF was honorable discharged from the U.S. Navy
28   after approximately eight years of service.



                                       COMPLAINT FOR DAMAGES
                                                      3
             Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 4 of 12




 1           14.    DEFENDANT is a company that provides a wide-range of security services to
 2   public and private sectors.
 3           15.    PLAINTIFF notified DEFENDANT at the beginning of his employment that he
 4   had pre-existing low back issues which made it difficult for him to stand for long periods of time.
 5           16.    DEFENDANT accommodated PLAINTIFF’S low back condition by assigning him
 6   as a roving (motor-vehicle) patrol in a gated residential community.
 7           17.    PLAINTIFF’S employment with DEFENDANT was uneventful until January
 8   2019.
 9           18.    In January 2019, DEFENDANT was assigned a new supervisor named Paul
10   DuBois.
11           19.    Paul DuBois changed PLAINTIFF’S job assignment, assigning him to the guard
12   station at the front gate – a job that was primarily a standing position.
13           20.    Paul DuBois assigned a young, female employee to roving patrol duty.
14           21.    PLAINTIFF informed Paul DuBois of his back condition and inability to stand for
15   significant periods of time and requested that he be re-assigned to the roving patrol duty.
16           21.    PLAINTIFF provided Paul DuBois with medical documentation substantiating his
17   need for a job assignment that would allow him to sit.
18           22.    Paul DuBois denied PLAINTIFF’S request to return to roving patrol duty.
19           23.    Paul DuBois did not make any attempts to locate another sitting position to which
20   he could assign PLAINTIFF.
21           24.    Throughout the period of time that PLAINTIFF worked as a roving patrol, he was
22   able to avoid frequent use of pain medication.
23           25.    Once DEFENDANT reassigned PLAINTIFF to a station that required him to stand

24   for significant periods of time, PLAINTIFF’S low back pain increased dramatically, forcing him

25   to resume the use of and/or increase the use of various pain medications.

26           26.    PLAINTIFF’S pain medications included, but were not limited to, narcotics such

27   as oxycodone and morphine.

28   //



                                        COMPLAINT FOR DAMAGES
                                                       4
            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 5 of 12




 1          27.     Paul DuBois regularly made comments to PLAINTIFF such as, “Why don’t you go
 2   somewhere else to work,” “You are useless to me,” and “Why don’t you transfer?”
 3          28.     On or about Saturday, April 20, 2019, DEFENDANT informed PLAINTIFF that
 4   he needed to provide a urine sample before he returned to work.
 5          29.     PLAINTIFF provided a urine sample to DEFENDANT’S approved medical facility
 6   on Monday, April 22, 2019.
 7          30.     When PLAINTIFF arrived to work on May 4, 2019, Supervisor Paul DuBois
 8   instructed him to go home.
 9          31.     Later in the morning of May 4, 2019, DEFENDANT’S District Manager, Cody
10   Golant, called PLAINTIFF and informed him that he could no longer work as a security guard
11   because his urinalysis tested positive for morphine.
12          32.     PLAINTIFF reminded DEFENDANT that morphine was part of his pain

13   management regime.

14          33.     Cody Golant informed PLAINTIFF that corporate policy prohibited him from

15   allowing PLAINTIFF to work as a security guard.

16          34.     On or about June 5, 2019, DEFENDANT formally terminated PLAINTIFF’S

17   employment.

18          35.     District Manager Cody Golant informed PLAINTIFF that DEFENDANT was

19   discharging him from employment because he was disabled and was on oxycodone and morphine.

20          36.     Cody Golant further informed PLAINTIFF that DEFENDANT had a position that

21   would have accommodated PLAINTIFF but that corporate refused to allow him to offer it to

22   PLAINTIFF.

23          37.     The despicable tactics of DEFENDANT caused a substantial burden to

24   PLAINTIFF’S rights and caused PLAINTIFF to suffer significant emotional distress,

25   embarrassment, and humiliation, in addition to financial loss.

26   //

27   //

28   //



                                       COMPLAINT FOR DAMAGES
                                                      5
            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 6 of 12




 1                                                   COUNT I
 2                INTERFERENCE AND DISCRIMINATION WITH AMERICANS WITH
 3                                             DISABILITIES ACT
 4                         Americans with Disabilities Act (42 U.S.C. §12101 et seq.)
                                       NV Rev. Stat. §613.330 et seq.
 5                                        (Against All Defendants)
 6          38.     PLAINTIFF hereby incorporates paragraphs 1 through 37 of this Complaint as
 7   though fully set forth herein.
 8          39.     At all times material hereto, PLAINTIFF was an employee covered by and within
 9   the meaning of Title I of the Americans with Disabilities Act of 1990 (ADA) 42 USC 12111(4)).
10          40.     At all times material hereto, PLAINTIFF was and is an individual with a disability
11   within the meaning of §3(2) of the ADA, 42 USC 12102(2).
12          41.     PLAINTIFF was a qualified individual with a disability as that term is defined in
13   the ADA, 42 USC 12111(8).
14          42.     PLAINTIFF’S low back pain was a physical impairment that substantially limited
15   one or more major life activities.
16          43.     DEFENDANT was aware that PLAINTIFF suffered from chronic low back pain.

17          44.     PLAINTIFF’S disability, and/or record of a disability, and/or perceived disability

18   was a factor that made a difference in DEFENDANT’S decision discharge him from employment.

19          45.     The actions of DEFENDANT were intentional and willful, in deliberate disregard

20   of and with reckless indifference to the rights and sensibilities of PLAINTIFF.

21          46.     As a direct and proximate result of DEFENDANT’S violation of PLAINTIFF’S

22   rights as alleged, PLAINTIFF’S terms, conditions, and privileges of employment were adversely

23   affected.

24          47.     As a direct and proximate result of DEFENDANTS’ wrongful acts and omissions,

25   PLAINTIFF has sustained injuries and damages including but not limited to, loss of earnings and

26   earning capacity; loss of career opportunities; loss of fringe benefits; mental anguish, physical and

27   emotional distress; humiliation and embarrassment; loss of the ordinary pleasures of everyday life,

28   including the right to pursue the gainful employment of her choice.



                                          COMPLAINT FOR DAMAGES
                                                       6
            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 7 of 12




 1          48.     PLAINTIFF requests relief as described in the Prayer for Relief below.
 2                                                  COUNT II
 3                 DISABILITY DISCRIMINATION – FAILURE TO ACCOMMODATE
 4                         Americans with Disabilities Act (42 U.S.C. §12101 et seq.)
                                       NV Rev. Stat. §613.330 et seq.
 5                                        (Against All Defendants)
 6          49.     PLAINTIFF hereby incorporates paragraphs 1 through 48 of this Complaint as
 7   though fully set forth herein.
 8          50.     The Americans with Disabilities Act, 42 U.S.C. §12101, et. seq., prohibits
 9   employers from discriminating against qualified individuals because of a disability “in regard to
10   job application procedures, the hiring, advancement, or discharge of employees, employee
11   compensation, job training, and other terms, conditions, and privileges of employment.” (42
12   U.S.C. §12112).
13          51.     PLAINTIFF had a disability within the meaning of the Americans with Disabilities
14   Act (“ADA”). A “disability” under the ADA is a physical or mental impairment or being regarded
15   as having a physical or mental impairment that substantially limits one or more of the major life
16   activities of such individual. The terms disability and physical or mental impairment include (1)
17   any physiological disorder, or condition affecting one or more of the following body systems:
18   neurological, musculoskeletal, and others; or (2) any mental or psychological disorder such as
19   emotional or mental illnesses, among others.
20          52.     PLAINTIFF was a qualified individual, meaning an individual with a disability
21   who, with or without a reasonable accommodation, can perform the essential functions of the
22   employment position that such individual holds or desires. At all times during her employment,
23   PLAINTIFF satisfied the requisite skill, experience, education and other job-related requirements
24   of the employment position and could perform the essential functions of the position, with or
25   without reasonable accommodations.
26          53.     PLAINTIFF was covered by the Americans with Disabilities Act, with
27   Amendments Act (ADA-AA). Specifically, PLAINTIFF’S chronic low back pain necessitated
28   that he work in an environment with limited standing.



                                       COMPLAINT FOR DAMAGES
                                                     7
            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 8 of 12




 1          54.     Due to his actual disability under the ADA-AA, PLAINTIFF required a reasonable
 2   accommodation that would allow him to meet these necessities. Such reasonable accommodations
 3   were available, PLAINTIFF worked in an accommodated position for years, and continuing to
 4   allow PLAINTIFF his accommodation would not have constituted an undue hardship on the
 5   operation of DEFENDANTS’ business.
 6          55.     PLAINTIFF requested a reasonable accommodation.
 7          56.     DEFENDANT abruptly removed PLAINTIFF from his accommodated position
 8   and gave it to a non-disabled employee.
 9          57.     DEFENDANT did not engage in the interactive process in good faith.
10          58.     DEFENDANT engaged in a practice of discriminating against PLAINTIFF as a
11   result of PLAINTIFF’S disability. DEFENDANT’S unlawful discrimination against PLAINTIFF
12   included refusing to allow him to continue in his position as a roving patrol.

13          59.     DEFENDANT, through its agents or supervisors, failed to adequately supervise,

14   control, discipline, and/or otherwise penalize the conduct, acts and failures to act of DEFENDANT

15   as described above, thereby ratifying the unlawful conduct of its agents or supervisors.

16   DEFENDANT’S actions were intentional, willful, malicious and/or done with reckless disregard

17   for PLAINTIFF’S federally protected rights.

18          60.     PLAINTIFF requests relief as described in the Prayer for Relief below.

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //



                                        COMPLAINT FOR DAMAGES
                                                      8
               Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 9 of 12




 1                                        PRAYER FOR RELIEF
 2         WHEREFORE, PLAINTIFF, RICHARD STROM prays that this Court grant the following
 3   relief:
 4         1.      Grant economic loss including front and back pay, plus interest;
 5         2.      Grant compensatory damages according to proof;
 6         3.      Grant punitive damages;
 7         4.      Reasonable attorneys’ fees pursuant to 42 U.S.C. § 12112 et seq. and other applicable
 8   statutes;
 9         5.      Grant costs of suit incurred herein; and
10         6.      Grant such other and further relief as the court deems just and proper.
11
12         DATED this 4th day of March, 2020.      Respectfully Submitted,
13                                                            WATKINS & LETOFSKY, LLP
14
                                                              /s/ Daniel R. Watkins
15                                                 By:        _____________
                                                              Daniel R. Watkins
16                                                            Theresa M. Santos
                                                              8215 S. Eastern Ave., Ste. 265
17
                                                              Las Vegas, NV 89123
18                                                            Attorneys for Plaintiff, Richard Strom

19
20
21
22
23
24
25
26
27
28



                                        COMPLAINT FOR DAMAGES
                                                       9
            Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 10 of 12




 1                                      REQUEST FOR JURY TRIAL
 2           Pursuant to Federal Rules of Civil Procedure 38(b), PLAINTIFF demands a trial by jury in
 3   this action on all issues so triable.
 4
 5         DATED this 4th day of March, 2020. Respectfully Submitted,
 6                                                         WATKINS & LETOFSKY, LLP
 7
                                                            /s/ Daniel R. Watkins
 8                                                  By:    _____________
                                                           Daniel R. Watkins
 9                                                         Theresa M. Santos
                                                           8215 S. Eastern Ave., Ste. 265
10
                                                           Las Vegas, NV 89123
11                                                         Attorneys for Plaintiff, Richard Strom

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             COMPLAINT FOR DAMAGES
                                                      10
Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 11 of 12




                 EXHIBIT 1
                      Notice of Right to Sue
Case 2:20-cv-00452-KJD-NJK Document 1 Filed 03/04/20 Page 12 of 12
